PER CURIAM.
Dennis Carter appeals the order summarily denying his rule 3.800(a) motion seeking to correct his Criminal Punishment Code scoresheet. The scoresheet which the trial court attached to the order of denial reflects that the specific correction he sought has already been made. He also claimed he entered a plea bargain calling for a jail sentence, probation, and restitution in order to avoid prison time, which would have been required by the erroneous scoresheet. He sought resen-tencing without the probation.
When a defendant enters a negotiated plea for a term of imprisonment on the basis of an incorrectly calculated score-sheet, the sentence is not illegal if it does not exceed the statutory maximum. See Williams v. State, 825 So.2d 994 (Fla. 4th DCA 2002) (providing that defendant could file a rule 3.850 motion to seek withdrawal of his plea based on its involuntary character due to the incorrect scoresheet, the only avenue of relief), cause dismissed, 891 So.2d 554 (Fla.2002). “Correction” of a bargained sentence by reducing its terms, as Defendant proposes, is not an appropriate remedy.

Affirmed.

WARNER, FARMER and KLEIN, JJ., concur.